IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                   April 11, 2008
                                No. 07-40935
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

STEVIE WAYNE JOHNSON

                                            Petitioner-Appellant

v.

PAUL KASTNER

                                            Respondent-Appellee


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 5:06-CV-175


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Stevie Wayne Johnson, Texas prisoner # 33435-077, was convicted of
conspiring to possess cocaine with intent to distribute and possessing cocaine
with intent to distribute. He was sentenced to serve 240 months in prison. He
filed a 28 U.S.C. § 2241 habeas corpus petition to challenge his convictions, and
he now appeals the district court’s dismissal of his § 2241 petition. Johnson
argues that his judgment of conviction is void and he is entitled to § 2241 relief
because he was prosecuted under the wrong indictment. He further argues that

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-40935

28 U.S.C. § 2255 relief does not provide an adequate remedy to address this
claim, and he contends that he is actually innocent. Johnson moves this court
to take judicial notice of facts concerning the errors in his judgment and the
indictments.
      Johnson has not shown that the district court erred in determining that
his purported § 2241 petition was best construed as an unauthorized successive
§ 2255 motion. See Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000); Cox v.
Warden, Fed. Det. Ctr., 911 F.2d 1111, 1113 (5th Cir. 1990). Johnson likewise
has not shown that he should be permitted to proceed under the savings clause
of § 2255. See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001);
Pack v. Yusuff, 218 F.3d 448, 452-53 (5th Cir. 2000). The judgment of the
district court is AFFIRMED. All outstanding motions are DENIED.




                                       2